                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION - DETROIT

IN THE MATTER OF:
BURNARD NELSON CAMPBELL                                    CASE NO:          18-50387
KAREN ELIZABETH CAMPBELL                                   CHAPTER:          13
                                                           JUDGE:            SHEFFERLY

                      DEBTOR(S)/

  NOTICE OF WITHDRAWAL OF OBJECTION TO PROOF OF CLAIM OF NISSAN
      MOTOR ACCEPTANCE CORPORATION (CLAIM #2) (DOCKET #22)


       NOW COMES Debtor, by and through her attorney, BOC Law Group, P.C. and hereby

withdraws the Objection to Proof of Claim of Nissan Motor Acceptance Corporation (Claim

#2) (Docket #22) filed on August 21, 2018, as the matter has been settled.



Dated: October 5, 2018                               /s/ William R. Orlow
                                                    William R. Orlow (P41634)
                                                    Attorney for Debtors
                                                    24100 Woodward Avenue
                                                    Pleasant Ridge, MI 48069
                                                    248-584-2100
                                                    bocecf@boclaw.com




  18-50387-lsg      Doc 45    Filed 10/05/18     Entered 10/05/18 11:03:45       Page 1 of 2
                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION - DETROIT

IN THE MATTER OF:
BURNARD NELSON CAMPBELL                                         CASE NO:    18-50387
KAREN ELIZABETH CAMPBELL                                        CHAPTER:    13
                                                                JUDGE:      SHEFFERLY

                       DEBTOR(S)/

                                 CERTIFICATE OF SERVICE


       William R. Orlow hereby certifies that on June 10, 2016 , a copy of the Notice of
Withdrawal of Objection to Proof of Claim of Nissan Motor Acceptance Corporation (Claim #2)
(Docket #22) was filed with the Clerk of the Court using the ECF System, which will send
notification of such filing to the following:

   David Wm. Ruskin
   Standing Chapter 13 Trustee
   26555 Evergreen Road, Suite 1100
   Southfield, MI 48076

   Nissan Motor Acceptance Corporation
   8900 Freeport Parkway
   Irving, TX 75063




                                                /s/William R. Orlow
                                                William R. Orlow (P41634)
                                                Attorney for Debtor
                                                24100 Woodward Ave.
                                                Pleasant Ridge, MI 48069
                                                248-584-2100
                                                bocecf@boclaw.com




   18-50387-lsg      Doc 45     Filed 10/05/18      Entered 10/05/18 11:03:45   Page 2 of 2
